PER CURIAM.
After reviewing the briefs and record on appeal, we find that the appellant has *1314failed to demonstrate any reversible error, and therefore, the judgments and sentences are affirmed. However, the trial court’s written order of judgment and sentence varied from its oral pronouncement at sentencing in open court. The written order of judgment and sentence recited that the appellant was guilty of possession of cocaine with intent to sell or deliver and imposed a fine. The trial court at the sentencing hearing adjudicated the appellant guilty of the lesser included offense of possession of cocaine and stated that no fine would be imposed.
Since a trial court’s written order of judgment and sentence must not vary from its oral pronouncement, Perez v. State, 498 So.2d 1005 (Fla. 2d DCA 1986), the case must be remanded to correct these errors.
Accordingly, the cause is remanded to the trial court to allow correction of the clerical errors.
SCHOONOVER, C.J., and SCHEB and DANAHY, JJ., concur.